Title: To Benjamin Franklin from Edward Bancroft, [1778?]
From: Bancroft, Edward
To: Franklin, Benjamin


Dear Sir
[1778?]
I inclose you a Letter which came to my hands last Evening & wh. needs no Comment from me— Mr. Grand commissioned me to desire that you would this Evening favour him with something which is to be sent to Amsterdam & wh. he shall have an opportunity of sending early tomorrow Morning— Not finding you at home I am constrained to execute my Commission in this manner—
With the greatest Respect I have the Honor to be Dear Sir Your most Humble & most Devoted Servant
Edwd. Bancroft

P.S. Mr. Garnier begs that his respectful Compliments may be made to you; he will do himself the honor of dining with you the first day that you dine at home, Wednesday excepted—

  
Addressed: To / the Hon’ble / Benjamin Franklin / Commissioner &c &c
Endorsed: Bancroft
